The record discloses that the defendant’s counterclaim is sham and that if any cause of action ever existed as pleaded in the counterclaim it has been barred by the Statute of Limitations. The motion for summary judgment dismissing the counterclaim should have been granted. Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion for summary judgment dismissing the counterclaim granted. Present — Martin, P. J., O’Malley, Townley. Dore and Callahan, JJ.